On the trial, and while the jury was being organized, the trial judge examining the jurors called to try the case, on their voir dire, after asking the usual questions suggested by the statute, asked each juror in turn the following question: "Has Henry Nichols or Chilton Napier, either one, spoken to you in regard to this case, or spoken to you at all about it?" The defendant made known to the court at the time that Napier was a witness summoned in his behalf, and objected to the question and excepted to the action of the court in overruling his objection.
The record does not disclose the answer of the several veniremen to this question, but presumably the answer was each time in the negative; it not being shown that any further proceedings were taken in furtherance of the question. No juror was excused or challenged as a result of the question, and it is not shown that any juror answered in such manner as to impugn the testimony of the defendant's witness. If the answers were in the negative, the only effect would be to clear the parties named of any improper acts connected with the trial. If, on the other hand, the answers had been in the affirmative, the trial court was entitled to the information, that he might discharge his duty under sections *Page 279 
7279 and 7280 of the Code of 1907, to the end that the defendant might have a fair and an impartial trial before an impartial jury, as is guaranteed to him under section 6 of the Constitution of Alabama. Watson v. State, 15 Ala. App. 39,72 So. 569. Moreover, it does not appear from this record that the defendant was injuriously affected by the ruling of the court.
The transcript does not contain, and in this case did not need to contain, the order covering the special venire, if one was in fact made, and it not appearing to the contrary, it will be presumed that all of the proceedings in this regard were regular. Acts 1915, p. 708; Anderson v. State, 204 Ala. 476,85 So. 789. Besides, the judgment entry shows conformity to circuit court rule 30.
The testimony of a prior difficulty between the joint defendant Folkes and the deceased was relevant as against Folkes. Folkes v. State, 17 Ala. 119, 82 So. 567. The court in its charge to the jury clearly limited this testimony to Folkes. This was all this defendant was entitled to. Folkes v. State, supra. It will be observed that in the case at bar the testimony was not objected to on the ground that the details of a former difficulty were called for. Had this ground of objection been interposed, the authorities cited in appellant's brief would be in point.
The answer of the witness Tatum, "I saw blood where it was spattered up against the wall," was the statement of a collective fact. Besides, no objection was interposed to the question eliciting the answer, and therefore the motion to exclude came too late. There was no error in permitting the solicitor to refresh the recollection of the state witness. Linnehan v. State, 116 Ala. 471, 22 So. 662.
The question asked defendant's witness Tom Fowler on cross-examination as to how far back into the store he could see was within the legitimate range of cross-examination. 14 Michie's Digest, p. 1148.
In the cases where charge 8 is held to be good and its refusal error, the state's case was dependent and predicated upon the testimony of one witness. Segar's Case, 86 Ala. 59,5 So. 558; McDaniel's Case, 162 Ala. 25, 50 So. 324; Mills' Case, 1 Ala. App. 76, 55 So. 331. In other cases where there other witnesses and other testimony as in the case at bar, the charge is held to be confusing and misleading. Price's Case,10 Ala. App. 67, 65 So. 308; Connor's Case, 10 Ala. App. 206,65 So. 309; McConnell v. Adair, 147 Ala. 599, 41 So. 419. In the case at bar there were several witnesses for the state who testified as to the facts of the killing and several witnesses for the defendant who testified as to the details of the homicide. The jury might have disbelieved the exculpatory testimony of defendant's witnesses, but, if they disbelieved the testimony of defendant's witnesses tending to establish self-defense, they could and should have found the defendant guilty. To say the least, the charge is misleading, under the facts in this case.
The defendant having been convicted of manslaughter, we do not consider charge 16.
The principles of law embodied in the remaining charges refused to the defendant are fully covered in the able and clear charge of the court.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.
This court is not unmindful of the grave question involved in the discretion reposed in a trial judge in examination of jurors being selected to try a case, and so forcefully presented in brief of appellant's counsel. But, of necessity, great discretionary power in the selection of jurors to try cases must rest with the trial judge, and appellate courts will not interfere with this discretion, so long as no abuse of power is shown. It will be observed that in both of the cases cited by appellant (Lester v. State, 37 Fla. 382, 20 So. 232; Hubbard v. State, 37 Fla. 156, 20 So. 235), the Florida Supreme Court recognized this principle, and in neither case was the trial court reversed.
Application overruled.